Order issued March 27, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01424-CR
                      ________________________________________

                            SAWEAT JINTANONT, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                  Before Chief Justice Wright and Justices Myers and Brown

       Based on the Court’s opinion of this date, we GRANT the October 30, 2014 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Saweat Jintanont, 11330 Preclude Drive, Dallas, Texas, 75238.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE